United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fountain Inn, SC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-856
Issued: December 24, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 23, 2008 appellant filed a timely appeal from Office of Workers’
Compensation Programs’ October 17, 2007 and January 15, 2008 merit decisions, denying
benefits for an emotional condition. Under 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
emotional condition in the performance of duty.
FACTUAL HISTORY
Appellant, a 45-year-old postmaster, filed a Form CA-2 claim for benefits based on an
emotional condition on February 22, 2007. She stated that her supervisor subjected her to stress
and intimidation which resulted in depression and panic attacks.
Appellant submitted two handwritten notes dated May 2, 2006 in which she indicated that
she needed another person to help her with the April 21, 2006, Segmented Inventory

Accountability [SIA] count deadline. She stated that management assigned a coworker to assist
her for two weeks; she was able to complete her adjustments by April 20, 2006. However,
because appellant was shorthanded most of the time, which required extra time on her part, she
was distracted from the task at hand and missed the SIA count deadline. She stated that,
although she was doing her best, this was a two-person operation being run by only one person.
In a report dated September 27, 2006, Dr. Jack C. Durham, Board-certified in psychiatry,
stated:
“[Appellant] presents today for evaluation of what she feels she may have
experienced as a panic attack this morning. She had a lot of stress that’s been
coming on for about a couple of weeks in dealing with problems at her work.
[Appellant] was talking with her supervisor and she became markedly anxious.
She felt her heart rate increasing to the point that she felt she was having a heart
attack. [Appellant] became quite short of breath. She felt as if her throat was
closing off. [Appellant] has never experienced a panic attack or any amount of
anxiety to this extent in the past. She [ha]s been on Effexor XR for depression for
many years.”
Dr. Durham diagnosed situational panic attack, asthma and a past history of depression,
which was well controlled. He placed her on leave until October 1, 2007.
In a February 14, 2007 report, Dr. Durham stated that appellant was being reevaluated for
anxiety. He related that she had experienced two incidences, the one previously reviewed in
September 2006 and a stressful encounter with her supervisor which occurred that day.
Dr. Durham related that appellant requested a meeting with her supervisor to ascertain the
reasons why he denied her an annual raise. Appellant stated that her supervisor gave her no
reasons for the denial, after which she became very anxious, with her heart pounding and her
pulse rising. Dr. Durham diagnosed situational anxiety and depression and placed appellant on
leave for two weeks. He recommended that appellant go through the chain of command at the
employing establishment to express her grievances.
In a report dated February 15, 2007, Dr. Durham stated:
“[Appellant] has been a patient in our office since April 30, 1979. She has been
treated for depression off and on. Since September 2006, [appellant] has been
seen at our office twice for symptoms suggestive of acute anxiety allegedly
stemming from confrontations with her immediate supervisor. In all her
relationships with her ex-husbands, family members and children I have had no
reason to suspect hat she would not pass through this impasse in a professional
manner. [Appellant’s] depressive symptoms and anxiety attacks appear to be well
controlled with medication and I feel these episodes of anxiety are situational.”

2

Appellant sent an e-mail dated February 13, 2007 to the employing establishment’s
district manager, Nicholas Rinaldi, in which she described what she considered a pattern of
harassment, intimidation, disrespect and abuse on the part of her supervisor, James Dowell. She
stated:
“Today I had a scheduled appointment to meet with James Dowell ... to discuss
my [annual performance evaluation]. I wanted to know why he gave me a rating
of zero in leadership and communication. The meeting should have been an easy
one, but it was not. After telling me that I received a zero because I had three late
SIA audits and didn’t meet my business-connected requirements he said that the
overall performance of my office was also an impact. I explained that I did meet
my business connects and was late with only one audit for which I received a
letter of warning. Mr. Dowell interrupted me every few sentences. He talked to
me in a condescending tone. He repeated the audit dates and would not allow me
to speak. He told me other offices had been late with audits also but he did not
give discipline. I asked why he gave me discipline and not others who were late.
He said he wasn’t going to tell me; he didn’t have to.
“When I asked him to explain how to read the NPA scorecard he refused. He said
he didn’t have to explain it; everyone got the same form I did so he wasn’t going
to waste time explaining it to me. Throughout much of the meeting he refused to
let me speak more than a few words at a time. When I tried to explain that I still
didn’t understand why I made a zero he said he didn’t have to explain why he
gave me the rating he did. He asked why I thought he should have given me a six.
I opened my mouth to speak and he cut me off after three words. I became upset
at his treatment of me and he saw this. He seemed to enjoy the fact that he was
upsetting me. He looked me straight in the eyes and said, ‘Maybe you’re not fit to
run a post office.’ This floored me.
“My breathing became labored. I began to sweat. My heart rate increased. All of
this was visible to Mr. Dowell. At no time did he ask if I was okay. He said he is
my superior and that I better leave before I say something inappropriate. I’m not
sure what he meant by that, but I got up to leave. As I was leaving I tried to say
something else. All he did say was, ‘Have a nice day’ several times over and over
each time a word came out of my mouth; so I left; shaking and distraught.”
Appellant stated that she merely wanted to have Mr. Dowell substantiate why she
received such a low rating. However, she stated that he behaved in a disrespectful, offensive,
hostile manner toward her, which caused her to experience a panic attack in her car after leaving
his office. Appellant stated that this was not the first time he had behaved in such a manner. She
alleged that Mr. Dowell routinely abuses his authority and that his management style consists of
intimidation, bullying and threats. Appellant asserted that she is incapable of working under
such conditions, which resulted in stress, panic attacks, depression and a feeling of helplessness.
The Office controverted appellant’s claim and submitted a March 30, 2007 statement from
Mr. Dowell, the employing establishment’s operations manager, who noted that appellant had
been diagnosed with situational stress, depression and panic attacks. Mr. Dowell stated that

3

appellant had brought stress upon herself by failing to fulfill the duties of postmaster at the
employing establishment. He advised that as postmaster appellant was responsible for the
deadlines, goals and financial reports of her facility; however, management had formally
disciplined her on five occasions between May 11, 2004 and February 8, 2007 based on her
substandard performance record.1 Mr. Dowell stated that appellant was disciplined on May 2,
2006 for failure to perform her duties, based on her untimely submission of an SIA audit for
April 2006. He advised that this formal reprimand was implemented as a constructive measure,
intended to impress upon appellant the importance of following procedure and meeting deadlines;
she, however, continued to submit reports in an untimely fashion in regard to three other audits in
the 2006 fiscal year.2
Mr. Dowell denied appellant’s allegations that he treated her with disrespect. He stated that
his secretary had witnessed and documented telephone conversations between himself and
appellant as well as their meeting regarding her year-end performance evaluation. These
documented conversations were included in the case file. Mr. Dowell rejected appellant’s
assertion that her duties were overwhelming and that she needed an additional employee to assist
her. He stated that her coworkers had informed him that she is frequently absent from the worksite
and provided a list of nine instances between September 26, 2006 and January 29, 2007 in which
she had requested leave without providing a reason. In addition, Mr. Dowell listed three other
occasions in which appellant left work in the morning or early afternoon for doctor’s
appointments.3 He asserted that she had amassed an excessive amount of leave throughout her
career to the extent where she was abusing her leave privileges.
By letter dated May 10, 2007, the Office advised appellant that she needed to submit
additional information in support of her claim. It asked her to describe in detail the employmentrelated conditions or incidents, which she believed contributed to her emotional condition and to
provide specific descriptions of all practices, incidents, etc., which she believed affected her
condition.
In a May 28, 2007 letter to the Office, appellant stated:
“Since 2005 I have been required by my immediate manager, James Dowell, to
work 50-60 hours weekly, my scheduled days off and several holidays. I have
asked for and been denied assistance in the way of a subordinate supervisor and
1

These reprimands included: (1) a May 11, 2004 predisciplinary interview conducted due to appellant’s failure
to follow instructions, in which she admitted and apologized for not researching the proper procedures to ensure she
followed the guidelines; (2) a letter of warning issued on May 26, 2004 for failure to follow instructions; (3) a
May 2, 2006 predisciplinary interview conducted due to appellant’s untimely submission of SIA audit for
April 2006; (4) a predisciplinary interview conducted on February 6, 2007 due to appellant’s failure to collect
information and (5) a February 8, 2007 letter of warning in lieu of seven-day suspension.
2

Mr. Dowell submitted copies of a February 28, 2007 employing establishment e-mail addressed to him which
indicated that appellant’s employing establishment had been late on approximately 57 percent of its audits for fiscal
year 2006.
3

Mr. Dowell submitted copies of three e-mails from appellant, dated October 13, November 2 and December 11,
2006, in which she stated that she was leaving work early to attend medical appointments.

4

replacements for vacant clerk and carrier positions from Mr. Dowell as well as
District Manager Nicholas Rinaldi and Senior Post Office Manager James Antil.
“On September 27, 2006 I suffered a panic attack while on the telephone with
Mr. Dowell. During the call Mr. Dowell berated my managerial abilities …
accused me of not being in my office (I am in my office more than ten hours a day
on most days), laughed at me when I became upset and afterwards told me he had
me on his speaker phone and that his secretary was taking notes. As a rule, when
a work performance discussion is to be held, the employee, me, would be notified
that it was a work performance discussion and would be allowed a representative
to be present for their protection. When I hung up from that phone call I
immediately visited my doctor who advised me that I had a panic attack due to
situational job related stress. I forwarded my medical documentation to
Mr. Dowell and took two days of sick leave. I returned to work, my mental and
physical health uncertain.
“The harassing behavior continued by telephone and teleconference and by
auditors being sent to my office no less than six times in a period of less than four
months in an effort to find fault with my performance. Consequently, I was
denied my yearly merit evaluation for fiscal year 2006 under the pretext that I was
late with three SIA audits; I was late on only one audit; as were other postmasters.
When I visited Mr. Dowell’s office on February 13, 2007 to discuss my rating, he
again berated my work performance. When I tried to speak I was cut off. He
refused to explain his evaluation of me, continually interrupted me and ultimately
threw me out of his office. But not before telling me that I wasn’t ‘fit to run a
post office.’ I experienced another panic attack in his parking lot after the
meeting.
“After visiting my doctor again I was advised to stay out of work. I subsequently
filed a postal form CA-2; report of on the job illness or injury, due to my doctor’s
diagnosis of situational stress and anxiety disorder, panic attacks and clinical
depression. I submitted the CA-2 to Mr. Dowell’s secretary, as he refused to see
me. After two weeks Mr. Dowell had still failed to submit the form to the injury
compensation office. The district EEO investigator finally got him to sign off on
the form. After nearly three months I received written notification from the
Office that my claim had been challenged and they required further
documentation.”
Appellant stated that completing the workers’ compensation and Equal Employment
Opportunity (EEO) claims caused her additional stress and anxiety, as did the fact that she
continued to receive telephone calls at home from customers and employees despite her medical
absence. She also stated that she had been forced to use all of her annual and sick leave to cover
her absence because her claim for disability to cover her period of absence was contested.
Lastly, appellant asserted that the fact that it took nearly three months for the employing
establishment to respond to her Form CA-2 claim was a deliberate, punitive action on the part of
Mr. Dowell and other administrative managers to compound her stress and anxiety. She asserted
that she also feels stress and anxiety due to the uncertainty as to what will happen next with her

5

claim and her career. Appellant noted that she had filed more than one claim with the EEO
Commission due to Mr. Dowell’s hostile behavior. All of this had made her forgetful, nervous
and confused and has caused her to experience anxiety and panic attacks.
In a June 6, 2007 report, Dr. B. Rhett Myers, Board-certified in psychiatry, advised that he
had seen appellant on May 3 and June 4, 2007. He noted that she had shown improvement in her
psychiatric condition and had not experienced a panic attack during that period. Dr. Myers noted
that appellant continued to complain of moderate symptoms of depression and impaired stress
tolerance. He stated:
“At this time, it is my psychiatric opinion that [appellant] is not quite ready to
return back into the stressful work environment which led to her psychiatric
problems in the first place. I have talked with her about trying to return to work
within the next two to four weeks and I feel that she is sincere and trying to
accomplish this. [Appellant] is understandably concerned that if she returns to full
duty she will be quickly overwhelmed by excessive work demands. It might be
advantageous for her to return to work on a half time basis for the first couple of
weeks.”
In a statement received by the Office on June 6, 2007, Debra Mickey, a clerk who worked
under appellant, stated:
“On Wednesday, September 27, 2006, I was working on the window when I heard
[appellant] on the [tele]phone very upset. By the time I could finish with my
customer and check on [appellant] to shut the door I heard her say to [Mr. Dowell]
‘are you laughing at me’ at least twice. I also heard her say that she did n[o]t know
anybody else was there listening. [Appellant] thought that it was a one on one
conversation and he should [have] told her that someone else was there.”
In an August 17, 2007 statement, appellant rebutted Mr. Dowell’s statements regarding
her claim. She asserted that Mr. Dowell erroneously stated that management had investigated
her claim; objected to Mr. Dowell’s characterizations of predisciplinary interviews, as
disciplinary actions (which she stated that were not supposed to be used against employees); and
alleged that Mr. Dowell’s accounts of her disciplinary history were either erroneous or fabricated.
In addition, appellant asserted that only one of the SIA audits, for which she was responsible was
late, which occurred due to a problem which was not her fault. She stated that the problem
pertained to transferring redeemed stock for destruction when new Office procedures were
implemented. Appellant indicated that Mr. Dowell failed to mention that the district financial
officers instructed her to un-post the audits and redo them; she asserted that she had originally
completed these audits in a timely fashion, but the district financial officers did not yield the
desired results on their audits and ordered her to recount and repost the other audits, causing them
to be late.
Appellant further stated that Mr. Dowell failed to provide documentation showing that her
coworkers stated that she was frequently absent from the worksite; advised that she did not commit
abuse with regard to her use of annual and sick leave, which she only used properly to deal with
her various illnesses and maladies; alleged that Mr. Dowell arbitrarily her request for advanced

6

sick leave so that she could undergo back surgery; and reiterated her allegations that she had been
pushed over the edge by Mr. Dowell’s continued harassment and unreasonable demands to work
more and more hours with fewer resources and personnel.4
By decision dated October 17, 2007, the Office denied appellant’s claim on the basis that
she failed to establish any compensable factor of employment and thus fact of injury was not
established.
By letter dated October 30, 2007, appellant requested reconsideration. She asserted that
Mr. Dowell had included erroneous information in her merit file to which she had been denied
access, which hindered her efforts to prove her EEO and OWCP cases. Appellant further stated
that she had been personally informed by an employing establishment official that a subordinate
supervisor position had been approved for (her former worksite). She contended that this hiring
of a new supervisor, while she was currently out of work, supported her allegation that she had
been forced by Mr. Dowell to do the work of two people and denied help when she requested it
in good faith.
By decision dated January 15, 2008, the Office denied modification of the October 17,
2007 decision.
LEGAL PRECEDENT
To establish that an emotional condition was sustained in the performance of duty there
must be factual evidence identifying and corroborating employment factors or incidents alleged
to have caused or contributed to the condition, medical evidence establishing that the employee
has an emotional condition and rationalized medical opinion establishing that compensable
employment factors are causally related to the claimed emotional condition.5 There must be
evidence that, implicated acts of harassment or discrimination did, in fact, occur supported by
specific, substantive, reliable and probative evidence.6
The first issue to be addressed is whether appellant has established factors of employment
that contributed to her alleged emotional condition or disability. Where the disability results
from an emotional reaction to regular or specially assigned work duties or a requirement imposed
by the employment, the disability comes within the coverage of the Federal Employees’
Compensation Act.7 On the other hand, disability is not covered where it results from an
employee’s fear of a reduction-in-force, frustration from not being permitted to work in a
particular environment or to hold a particular position or to secure a promotion. Disabling
4

Appellant also asserted that the notes from Mr. Dowell’s secretary pertaining to the February 13, 2007 meeting
are not credible, because Mr. Dowell selectively edited what really happened at the meeting. She alleged that
Mr. Dowell intimidated his secretary into writing what he wanted to show in her notes. Appellant stated that
Mr. Dowell was rude, abusive, contemptuous, dismissive and unresponsive to her questions regarding her work
situations at this meeting, which his secretary’s notes failed to show.
5

See Debbie J. Hobbs, 43 ECAB 135 (1991).

6

See Ruth C. Borden, 43 ECAB 146 (1991).

7

Lillian Cutler, 28 ECAB 125 (1976).

7

conditions resulting from an employee’s feeling of job insecurity or the desire for a different job
do not constitute a personal injury sustained while in the performance of duty within the meaning
of the Act.8
ANALYSIS
Appellant alleged that she sustained stress in the performance of her duties as a
supervisor due to the responsibilities assigned to her by Mr. Dowell. The Board has held that
emotional reactions to situations in which an employee is trying to meet her position
requirements are compensable.9 However, appellant has not submitted sufficient evidence to
support her allegations that Mr. Dowell imposed an unusually heavy workload, forced her to
work overtime, issued unreasonable deadlines or subjected her to unreasonable demands in
setting performance guidelines for her. Nor has she provided support for her allegations that
management erred by failing to provide her with an additional supervisor to help her complete
her assignments. Appellant has actually acknowledged that when she asked for additional help
to meet an April 21, 2006 inventory deadline, she was assigned a helper who assisted in
completing the inventory by April 20, 2006. While she alleged that she was “distracted” during
this time period and therefore missed an audit deadline, she has not submitted the necessary
evidence to establish that her “distraction” was related to the performance of her job duties.
Assignment of a work schedule is an administrative function and not a work factor and is not
compensable absent a showing of error or abuse.
As part of the managerial function, a supervisor must assign work. Appellant did not
submit any evidence to substantiate that any of her work assignments were in error or were
abusive.
The Board finds that appellant has failed to submit sufficient evidence to establish her
allegations that her supervisor engaged in a pattern of harassment, intimidation or discrimination.
Appellant alleged that Mr. Dowell was hostile and uncooperative and spoke to her in a
condescending, offensive manner at the September 27, 2006 meeting,10 but did not provide
sufficient evidence to establish that she was harassed or treated in a discriminatory manner.11
Mere perceptions of harassment or discrimination are not compensable; a claimant must establish
a basis in fact for the claim by supporting her allegations with probative and reliable evidence.12

8

Id.

9

See Lillian Cutler, supra note 7.

10

The Board finds that the June 6, 2007 statement from appellant’s coworker, Ms. Mickey, wherein she described
a telephone conversation she overheard between appellant and “James” on September 27, 2006 (in which appellant
sounded “very upset” and stated “are you laughing at me”) does not constitute sufficient evidence of harassment on
the part of Mr. Dowell and is not compensable.
11

See Joel Parker, Sr., 43 ECAB 220 (1991). (The Board held that a claimant must substantiate allegations of
harassment or discrimination with probative and reliable evidence).
12

Curtis Hall, 45 ECAB 316 (1994); Margaret S. Krzycki, 43 ECAB 496 (1992).

8

Mr. Dowell denied appellant’s allegations that she was unfairly singled out or treated in a
discriminatory manner. Appellant alleged that he gave her unreasonable restrictions and
expectations that he did not impose on other supervisors, but failed to submit documentation to
prove these allegations. Mr. Dowell stated that as part of his managerial functions he had
counseled appellant about her performance because she had failed to meet deadlines, goals and
submit timely financial reports. He advised that management had disciplined her on several
occasions between May 11, 2004 and February 8, 2007 due to her substandard performance.
Mr. Dowell noted that he had formally reprimanded appellant during the September 27, 2006
meeting; however, he stated that this was a constructive measure implemented to apprise appellant
of the importance of following procedure and meeting deadlines. Disciplinary matters consisting
of counseling sessions, discussions or letters of warning for conduct pertain to actions taken in an
administrative capacity and are not compensable as factors of employment.13 Appellant alleged
that her supervisor made statements and engaged in actions, such as predisciplinary interviews,
which she believed constituted harassment and discrimination,14 but she provided no
corroborating evidence or witness statements to establish that the statements actually were made
or that the actions actually occurred.
The Office reviewed all of appellant’s allegations of harassment, abuse and mistreatment
and found that they were not substantiated or corroborated. To that end, the Board finds that the
Office properly found that the episodes of harassment cited by appellant did not factually occur
as alleged by appellant, as she failed to provide any corroborating evidence for her allegations.
As such, appellant’s allegations constitute mere perceptions or generally stated assertions of
dissatisfaction with a certain superior at work which do not support her claim for an emotional
disability.15 For this reason, the Office properly determined that these incidents constituted mere
perceptions of appellant and were not factually established. Appellant has not submitted
evidence sufficient to establish that Mr. Dowell engaged in a pattern of harassment toward her or
created a hostile workplace environment.
The Board finds the evidence of record does not establish that the administrative and
personnel actions taken by management in this case were in error and are therefore not
considered factors of employment. An employee’s emotional reaction to an administrative or
personnel matter is not covered under the Act, unless there is evidence that the employing
establishment acted unreasonably.16 Appellant has not presented sufficient evidence that the
employing establishment acted unreasonably or committed error with regard to the incidents of

13

Barbara E. Hamm, 45 ECAB 843 (1994); Barbara J. Nicholson, 45 ECAB 803 (1994).

14

The Board rejects appellant’s assertion that Mr. Dowell’s alleged statement, “maybe you [a]re not fit to run a
employing establishment,” was compensable. Although the Board has recognized the compensability of verbal
abuse in certain circumstances, this does not imply that every statement uttered in the workplace will give rise to
coverage under the Act. Harriet J. Landry, 47 ECAB 543, 547 (1996). Appellant has not shown how such an
isolated comment would rise to the level of verbal abuse or otherwise fall within the coverage of the Act. See Alfred
Arts, 45 ECAB 530, 543-44 (1994).
15

See Debbie J. Hobbs, supra note 5.

16

See Alfred Arts, supra note 14.

9

alleged unreasonable actions involving personnel matters on the part of the employing
establishment.
Regarding appellant’s allegation that she developed stress due to the uncertainty of her
job duties and her insecurity about maintaining her position, the Board has previously held that a
claimant’s job insecurity is not a compensable factor of employment under the Act.17
Accordingly, she has presented no evidence that the employing establishment acted unreasonably
or committed error with regard to these incidents of administrative managerial functions. A
reaction to such factors did not constitute an injury arising within the performance of duty; such
personnel matters were not compensable factors of employment in the absence of agency error or
abuse.
The Board notes that matters pertaining to use of leave are generally not covered under
the Act as they pertain to administrative actions of the employing establishment and not to the
regular or specially assigned duties the employee was hired to perform.18 However, error or
abuse by the employing establishment in an administrative or personnel matter or evidence that
the employing establishment acted unreasonably in the administrative or personnel matter, may
afford coverage.19 Mr. Dowell indicated that he acted in his administrative capacity in rejecting
appellant’s leave requests because her attendance was unsatisfactory, because she took
unauthorized breaks and because she had accumulated an excessive leave balance to the extent
where he felt she was abusing her leave privileges. He rejected appellant’s allegation that he
harassed appellant by arbitrarily denying her requests for leave. As appellant has failed to show
that these actions demonstrated error or abuse on the part of management, they are not
compensable.
Appellant has failed to establish error or abuse with regard to her allegation that the
employing establishment acted improperly in issuing her letters of warning and conducting
predisciplinary interviews. She has not submitted sufficient evidence to support her allegations
that the employing establishment ignored her requests for assistance, denied access to erroneous
information in her merit file, which had been improperly included in the file or hindered her
efforts to prove her EEO and the Office cases. Appellant’s complaints that she was treated
unfairly by management were rebutted by Mr. Dowell, who provided documentation that
management had to formally discipline appellant five times between May 2004 and February 2007
based on her failure to perform her duties in an adequate fashion. Mr. Dowell stated that although
appellant had been admonished for her untimely submission of the April 2006 SIA audit, she
continued to submit reports in an untimely fashion in regard to three other audits in the 2006 fiscal
year. His assertions pertaining to appellant’s chronic inability to meet auditing deadlines were
supported by an internal e-mail from management, which indicated that appellant’s employing
establishment had been late on approximately 57 percent of its audits for fiscal year 2006. Thus,
these actions on the part of management did not constitute a factor of employment.

17

See Artice Dotson, 42 ECAB 754, 758 (1990); Allen C. Godfrey, 37 ECAB 334, 337-38 (1986).

18

Elizabeth Pinero, 46 ECAB 123 (1994).

19

Margreate Lublin, 44 ECAB 945 (1993).

10

Appellant also failed to substantiate her allegations that Mr. Dowell erroneously stated
that management had investigated her claim, improperly characterized predisciplinary interviews
as disciplinary actions and provided fallacious accounts of her disciplinary history. Regarding her
allegation that the employing establishment intentionally delayed processing her compensation
claim, the Board notes that the development of any condition related to such matters would not
arise in the performance of duty as the processing of compensation claims bears no relation to
appellant’s day-to-day or specially assigned duties.20 As appellant has failed to show that these
actions demonstrated error or abuse on the part of management, they are not compensable.
The Board has held that investigations, which are an administrative function of the
employing establishment, that do not involve an employee’s regularly or specially assigned
employment duties are not considered to be employment factors.21 However, the Board has also
found that an administrative or personnel matter will be considered to be an employment factor
where the evidence discloses error or abuse on the part of the employing establishment.
Although appellant has made allegations that the employing establishment erred and acted
abusively in conducting its investigative interviews, she has not provided sufficient evidence to
support such a claim. A review of the evidence indicates that she has not shown that the
employing establishment’s actions in connection with its investigation of her were unreasonable.
Appellant alleged that her supervisor made abusive statements during the course of the
investigation of her, but she provided no corroborating evidence, such as witness statements, to
establish that the statements were actually made.22 Thus, she has not established a compensable
employment factor under the Act in this respect.
The Board finds that appellant has not established a compensable work factor. For this
reason, the medical evidence will not be considered.23 The Board will affirm the October 17,
2007 and January 15, 2008 decisions, denying compensation for an alleged emotional condition.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish that she
sustained an emotional condition in the performance of duty.

20

See George A. Ross, 43 ECAB 346, 353 (1991); Virgil M. Hilton, 37 ECAB 806, 811 (1986).

21

Jimmy B. Copeland, 43 ECAB 339, 345 (1991).

22

See Larry J. Thomas, 44 ECAB 291, 300 (1992).

23

See Margaret S. Krzycki, supra note 12.

11

ORDER
IT IS HEREBY ORDERED THAT the January 15, 2008 and October 17, 2007
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: December 24, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

